Citation Nr: 1500586	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a neurological disability, to include residuals of a TIA.

2.  Entitlement to an initial increased rating in excess of 20 percent for diabetes.

3.  Entitlement to an increased rating in excess of 20 percent for a low back disability post herniated nucleus pulposus (HNP) with laminectomy and discectomy with residual pain, and evidence of degenerative joint disease (DJD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to July 1974, from February 1975 to December 1984, and from December 1984 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an June 2010 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2011, the Board remanded these claims to the AOJ for issuance of a Statement of the Case (SOC).  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998). A review of the record reflects that the RO and AMC have complied with the Board's remand directives as an SOC was issued for the above issues on March 2012.  

The issues of entitlement to an initial rating in excess of 20 percent for diabetes mellitus (diabetes) and entitlement to a rating in excess of 20 percent for a low back disability post HNP with laminectomy and discectomy with residual pain, and evidence of DJD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

It is at least as likely as not that the Veteran's neurological disability, to include residuals of TIA, is related to his service-connected hypertension and diabetes.


CONCLUSION OF LAW

The criteria for service connection for a neurological disability, to include residuals of a TIA on a secondary basis are met. 38 U.S.C. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's claim of entitlement to service connection for residuals of a neurological disability, to include a TIA, there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service Connection - Secondary Basis

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Merits

The Veteran contends that his stroke was related to his service-connected disabilities.

The Veteran's September 2010 VA examination report includes a diagnosis of a TIA and neurologic disease.  The Board finds that the Veteran has a current diagnosis of a disability.

The Veteran is currently service connected for hypertension and diabetes. In the September 2010 VA examination report, the VA examiner provided the following opinion in reference to the Veteran's neurological disease, to include TIA residuals.  

IS THIS A COMPLICATION OF DIABETES: Yes, multifactorial, mixed with HTN, unable to specific which percent of the disease is due to HTN or DM, but it is at least as likely as not that the DM is causal in this neurological disease.  RATIONALE: Duration of the veteran's diabetes, Onset of the complication in relation to the onset of diabetes, Severity of the complications.

Considering the foregoing, the Board finds that the Veteran has a current diagnosis of a neurological disease to include TIA residuals, and has a nexus opinion which relates his diagnosed neurological disability to his service-connected hypertension and diabetes mellitus.  Thus, all the requirements for secondary service connection have been met, and service connection for a neurological disability to include TIA is warranted.


ORDER

Service Connection for a neurological disability to include residuals of a TIA is granted.


REMAND

Regrettably, an additional remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to an initial rating in excess of 20 percent for diabetes and entitlement to a rating in excess of 20 percent for a low back disability post HNP with laminectomy and discectomy with residual pain, and evidence of DJD.  

VA Treatment Notes

The 2010 VA examination provides evidence of missing relevant VA treatment records.  The VA examiner cites to, and incorporates some, of what appear to be VA treatment records which are not contained in the claims folder.  Furthermore, the VA examiner alludes to additional records being reviewed for the examination noting that not only was the claims file reviewed, but that medical records were also reviewed.  

Additionally, a VA treatment note from November 2009 provides evidence that testing was accomplished by earlier referral from the Veteran's primary care physician, referral which is not contained in the claims file.  An earlier April 2004 primary care note lists a future appointment with a laboratory for testing for September 2004.  However, no later corresponding note is of record.

Last, while not determinative, the Board notes that the Veteran's VA treatment records from 2000 to 2010 include only 20 pages of treatment notes.  Given the above, the Board finds that there are outstanding VA treatment records which have not yet been associated with the claims folder that are relevant to his claims.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

New VA Examination - Worsening of Diabetes and Low Back

The Veteran has claimed since his last VA examination that his disabilities have worsened.  The Veteran's last VA examination, to determine the status of his diabetes and low back disabilities, was in September 2010.  As a result, and given the time that has transpired since his last examination and the outstanding VA records addressed above, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his diabetes and low back disability.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

Regardless of the Veteran's response, records from the Durham, VA Medical Center (VAMC) should be updated to include records from April 2004 until the present.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his diabetes and low back disabilities.  Any opinions provided should be supported by rationale.

The VA examiner should take a detailed account of the history of the Veteran's low back disability from September 2007 (a year before the date in which claimed that his low back disability worsened) and diabetes from October 2008 (the date that service connection for this disability began.)

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an initial rating in excess of 20 percent for diabetes and entitlement to a rating in excess of 20 percent for a low back disability post HNP with laminectomy and discectomy with residual pain, and evidence of DJD.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


